DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-51 and 53 are canceled.

Claim Rejections - 35 USC § 112
The rejection of claims 54-56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on December 22, 2020 is withdrawn in view of the Amendment received on February 9, 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The rejection of claims 52-55 and 57-67 under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a collection of nucleic acids which are represented in portions of naturally occurring sequences without significantly more, made in the Office Action mailed on December 22, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on February 9, 2021 have been carefully considered but they are not found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
The claims recite a collection of generically recited nucleic acids in the form of a population of primers for an intended usage of whole genome/transcriptome amplification. This judicial exception is not integrated into a practical application because a collection of judicial exceptions in the form of a kit of intended usages does not integrate them into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the below reasons.
Step 1:  Is the claim to a process, machine, manufacture or composition of matter?
	The claims are drawn to a composition of matter in the form of a kit comprising primers and a set of instructions.
Step 2A, Prong -1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
	The claims recite a kit of reagents and a set of instructions for their use, wherein the reagents recited embraces fragments of sequences which otherwise exist in naturally occurring genome.  Therefore, claims do recite a natural phenomenon in the form of naturally existing elements.
Step 2A, Prong -2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The claims do recite additional elements in the form of a set of instructions for the use of the primers.  However, written instructions for the intended usages of the primers do not actively limit the collection of said primers for that usage as the products are defined by their actual physical properties.  Therefore, the additional elements recited in the form of instructions do not “integrate” these judicial exceptions into a practical application.
	The claims also recite additional elements in the form of reagents.  However, these reagents are not integrated into the judicial exceptions of the primers because the reagents are widely useful in applications other than the intended usages of the primers.  Therefore, the reagents in the form of buffers, enzymes, etc. do not integrate the judicial exceptions.
	As to the evidence that the claimed primers embrace fragments of sequences which are found in nature, the following evidence is presented.

Sequence ID: ref|XM_011531198.1|Length: 1161Number of Matches: 3
Related Information
Gene-associated gene details
Range 1: 1055 to 1067GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  1055  CTCTCTCTCTCTCtttctttttat  1067


PREDICTED: Homo sapiens Rac/Cdc42 guanine nucleotide exchange factor (GEF) 6 (ARHGEF6), transcript variant X8, mRNA 
Sequence ID: ref|XM_005262501.2|Length: 5205Number of Matches: 3
Related Information
Range 1: 2833 to 2845GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  2833  CTCTCTCTCTCTCtccctct  2845

As it can clearly be seen fragments of naturally existing DNA molecules are made up of repeating units of CTs which are: a) non-self-complementary, and non-
	In addition, the target-specific primer thereto (element b) and a nested primer thereto (element c) would embrace sequence which are complementary to an amplification products which are generated from the above naturally existing fragment sequences.
Step 2B: Are the recited additional elements significantly more:
	Lastly the above discussed additional elements in the form of buffers, enzymes and instructions to not amount to significantly more than the above-discussed judicial exceptions recited in the claims as packaging of a kit with an instruction thereto and buffers which are employed are conventional and routinely packaged together in the art of commercialized diagnostic kits.
	Therefore, the claims are not deemed patent eligible.Response to Arguments:
	Applicants traverse the rejection (page 8, Response).
	Applicants’ apparent argument is that if the patent subject matter eligibility test under step 2A, prong 1 analysis yields the answer, “No”, then the analysis under prong-2 need not be performed because the claimed invention would be patent eligible (page 9, Response).
configured to amplify’ a whole genome or whole transcriptome” and Applicants contend that such an element is structural and not an intended use (page 9, response)
	This argument is not found persuasive for the following reasons.
	With regard to Applicants’ implication that the claims being directed to a “kit” cannot be found in nature, the Office respectfully points that the updated revised 2019 patent subject matter eligibility guidance (herein, “PEG”), prong-1, 2A analysis considers whether the claim “recites an abstract idea, law of nature of natural phenomenon”.
	Therefore, the analysis under prong-1, 2A does not per se rule out a kit because a kit cannot exist in nature, but whether the claim recites a judicial exception.  And under this analysis, the claim recites a collection of judicial exceptions in the form of oligonucleotide sequences which are found in nature.  Therefore, claims do recite judicial exceptions, and prong-1, step 2A analysis is a “Yes”.
	As to Applicants’ remark regarding the claimed kit comprising a plurality of primers configured to amplify a whole genome or whole transcriptome present in the container, this argument lacks merit.
Matter already decided in Myriad and Ambry:
Myriad, stated the below:
“a naturally occurring DNA segment is a production of nature and not patent eligible merely because it has been isolated” (page 1)

“the claims understandably focus on the genetic information encoded in the BRCA1 and BRCA2 gene … Myriad … is concerned primarily with the information contained in the genetic sequence, not with the specific chemical composition of a particular molecule” (page 15)

	Similarly, instantly claimed oligonucleotides, the issue is not the specific chemical composition of the oligonucleotide molecules, but the actual information contained by the sequence.  And because the actual nucleotide sequences claimed by the instantly claimed oligonucleotides (or primers) embraces the genetic sequence found in nature, the claimed primers are considered to be judicial exception.
	As regarding to the plurality of primers being a collection of oligonucleotide sequences which are configured for the function of amplifying whole genome or whole transcriptome, this issue has already been settled in Ambry.
	In Ambry, the issue was whether a collection of primers, each of which having a specific length, having the function of amplifying a segment of a gene was patentable.
	Notably, the court in Ambry stated the below:
“The primers before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible.  Primers necessarily contain the identical sequence of the BRCA sequence directly opposite to the strand to which they are structurally identical to the ends of the DNA strands found in nature. (page 7)

	Note that while the argument that the primers of the limited lengths were not found in nature, and that the primers serves the function of amplifying a specific portion of the gene, the court was not convinced and state the below:
“Myriad argues that primers are in fact not naturally occurring because single-stranded DNA cannot be found in the human body.  But, as the Supreme Court made clear, ‘separating [DNA] from its surrounding genetic material is not an act of invention.’ Myriad, 133 S. Ct. at 2117.  The Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, the same length as the primer claims at issue here, suggesting that even short strands identical to those found in nature are not patent eligible.  Compare ‘492 patent col. 170 ll. 32-38, with ‘282 patent col. 153 ll. 66-67.  This situation is similar to In re Roslin Institute (Edinburgh), 750 F. 3d 1333, 1337 (Fed. Cir. 2014).  There, we held unpatentable a genetic copy of a naturally occurring organism – Dolly, a cloned sheep – because she ‘is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any farm animals found in nature.’’ Id. (quoting Diamond v. Chakrabarty, 447, 303, 310 (1980))(punctuation omitted). (page 8 bottom t page 9)

Contrary to Myriad’s argument, it makes no difference that the identified gene sequences are synthetically replicated.  As the Supreme Court, neither naturally occurring compositions that are structurally identical to the naturally occurring compositions, are patent eligible.  Id at 2117.  

Claims are not commensurate with Arguments:
	Lastly, while Applicants’ argue that the population of primers must functionally be able perform the whole genome or whole transcriptome, the claim only recite that the primers comprises at least 70% of two types of non-complementary nucleotides 
	Therefore, Applicants arguments are not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 52, 54, 55, and 57-66 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheung et al. (PNAS, USA, 1996, vol. 93, pages 14676-14679) in view of Dietmaier et al. (U.S. Patent No. 6,365,375, issued April 2, 2002, filed March 16, 1999), made in the Office Action mailed on December 22, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on February 9, 2021 have been carefully considered but they are not found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:

“We have investigated DOP-PCR amplification of total human genomic DNA at various starting amounts for yield and coverage using microsatellite repeats” (page 14676, 2nd column)

In doing so, Cheung et al. employ:
a population of primers for whole genome amplification (“strategies of whole genome amplification … degenerate oligonucleotide primed-PCR (DOP-PCR)”, page 14676, 1st column; “DOP primer (5’-CCGACTCGAGNNNNNNATGTGG-3’)”, page 14676, 2nd column); and
at least one target-specific primer for targeted amplification (“DOP-PCR-amplified genomic DNA was tested for the presence of specific microsatellite sequences.  Microsatellite primers were selected … to analyze a variety of sizes”, page 14676, 2nd column, bottom paragraph).
With regard to claim 53, the population of primers (i.e., DOP primers) comprise from 5’ to 3’ orientation a constant known region (underlined) and a variable region (italicized) (5’-CCGACTCGAGNNNNNNATGTGG-3’), and the sequence of the constant and variable regions does not cross-hybridize of self-hybridize under conditions employed in Cheung et al.’s method.
With regard to claim 54, the primers generate amplification products which are of at least 100 base pairs long (see the size of the amplicons amplified in Figure 1).
nd column).
With regard to claim 57, the primers have a melting temperature at least 45oC (see page 14676, 2nd column, the annealing temperature of 60oC is employed).
With regard to claim 63, the artisans disclose the use of lysis reagent (“[g]enomic DNA was prepared from whole blood with a commercially available kit (Gentra Systems)”, page 14676, 2nd column).
With regard to claim 64, the method for amplifying DNA or RNA (“DOP-PCR-amplified genomic DNA was tested”, page 14676, 2nd column, bottom pagaraph)
With regard to claim 65, the method employs sample such as cells (blood cells are lysed and their genomic DNAs are analyzed).
With regard to claim 66, the method is suggested for microsatellites instability (see analysis of microsatellites, page 14676 to 14677).
Cheung et al .do not disclose a kit comprising the employed reagents.
Cheung et al. do not disclose that a third set of primers of nested primers are employed.
Consequently, Cheung et al. do not teach that the nested primer is complementary to the amplicons generated by the targeted amplification (claim 58).

Dietmaier et al. disclose a method of WGA comprising the use of: 
a population of completely randomized primers (“primers used in the first amplification reaction are completely randomized, i.e., population of single-stranded oligonucleotides is used in which every single nucleotide on every single position can comprise one of four nucleotide components A, T, G, or C”, column 3, lines 49-53; “invention provides an improved method for ‘whole genome amplification’ (WGA) that is suitable for performing DNA analysis starting with just one or a few cells”, column 1, lines 9-13);
at least one target-specific primer for targeted amplification (“[t]he specific primers used in the second amplification reaction are characterized in that they have a sequence that is identical to a sequence of the target nucleic acid …”, column 3, lines 55-58); and 
at least one nested primer for further amplifying amplicons generated by the targeted amplification (“[t]he specific primers used to carry out a ‘nested PCR’ in a potential third amplification reaction are selected according to the same criteria as the primers used in the second amplification reaction …”, column 3, lines 59-61).

With regard to claim 59, the target-specific primer is specific to one or more target sequences (column 3, lines 55-58).
With regard to claim 60, the target-specific primers do not have adapter sequences.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cheung et al. and Dietmaier et al., thereby arriving at the invention as claimed for the following reasons.
Cheung et al., like Dietmaier et al., disclose a method of performing a whole genome amplification from a limited amount of sample:
“Whole genome amplification is a valuable technique to allow an increase of limiting DNA in a sequence independent fashion” (page 14676, 1st column, 1st paragraph, Cheung et al.)

“technical object to be solved with this invention was therefore to develop a method with which, starting with the smallest possible number of cells, specific nucleic acid fragments of high quality, i.e., containing no sequence artifacts, could be amplified and then analyzed” (column 2, lines 54-58, Dietmaier et al.)


	With regard to packaging the employed regents and primers into a kit, one of ordinary skill in the art would have been motivated to do so for the well-known, conventional benefit of kits in the form of commercially ready products with pre-weighed and worked out reagents.
With regard to the instructions written in the claims 52, 61, and 62, the both Cheung and Dietmarier disclose that the method is employed for assaying for microsatellite (see column 5, lines 6-8 for Dietmaier), and thus providing a written instruction for the use of the reagents for such a purpose would have been an obvious and natural conclusion.  In addition, while it would have also been obvious to provide the instructions for using the three sets of primers disclosed by Dietmaier et al., the Office notes that sets of written instructions which sets forth an intended usages of the kit does not physically alter the kit of reagents and therefore, new uses of a prior art product does not result in “re-patentability” of the old product.
Such rationale has been supported by the court in In re Ngai, 70 USPQ 2d 1862 (CAFC 2004), whererin the court, referencing In re Gulak, 703 F.2d 1381 (Fed. Cirl. 1983), held that addition of a new set of instructions into a known kit does not Gulak).  The court held that the printed matter in no way depends on the kit, and the kit does not depend on the printed matter expressing that if a patent were to be granted solely on the presence of a different printed instructions, “anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product,” concluding that a known product by simply attaching a set of instructions to that product would not be entitled a new patent.
Therefore, in addition to the obviousness for providing a set of instructions for using the primers as intended by Cheung in view of Dietmaier et al. with the reagents in a kit, the instructions do not physically distinguish the kit of reagents which are derived from the combination of Cheung et al. and Dietmaier et al.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited reference.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that claim has been amended to require that the population of primers for whole genome amplification or whole transcriptome amplification comprise a constant region comprising at least 70% two types of non-complementary nucleotides selected the group consisting of A:G, A:C; G:T; and C:T and that the 
	This argument is not found persuasive for the following reasons.
	The region to which Applicants are arguing was provided in the Office Action with the below marking:
5’-CCGACTCGAGNNNNNNATGTGG-3’
	Applicants rationale is that the 5 (C/Ts) out of the entire underlined bases (10) would be less than 70%.
	What Applicants have not considered was the breadth of the claim in which Applicants are claimed in the primers.
	The plurality of primers comprise, in the 5’ to 3’ orientation, a constant region and a variable region, and that the constant region is recited as comprising 70% of the above-discussed non-complementary nucleotides.
	Therefore, the primers need not have a constant region immediately adjacent to the variable region (as the primer comprises the constant and variable region), allowing for intervening sequences between constant and variable regions; and, the claims do not even limit how many such nucleotides are to be contained in the constant region.
	Therefore, one could take the same sequence of Cheung et al. and identify the below portion as the constant region:
5’-CCGACTCGAGNNNNNNATGTGG-3’
	Now, the primers of Cheung et al. contain a constant region (underlined), which is 100% made up of C:Ts, thereby satisfying the presently amended limitation.
	Therefore, Applicants’ argument is not found persuasive and the rejection is maintained.

The rejection of claim 56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheung et al. (PNAS, USA, 1996, vol. 93, pages 14676-14679) in view of Dietmaier et al. (U.S. Patent No. 6,365,375, issued April 2, 2002, filed March 16, 1999), as applied 
Applicants’ do not present any new arguments in the Amendment received on February 9, 2021 but rely solely on their arguments presented for the rejection over Cheung et al. in view of Dietmaier et al. which have been responded to above as being found unpersuasive.
Therefore, the present rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Cheung et al. and Dietmaier et al. have already been discussed above.
Cheung et al. and Dietmaier et al. do not explicitly disclose that any one of the primers employed in the method comprises a modified base.
Skouv et al. disclose a method of introducing modified base, LNA into the primer:
“introduction of LNA monomers into either DNA or RNA oligos result in unprecedented higher thermal stability of duplexes with complementary DNA or RNA, while, at the same time obeying the Watson-Crick base-pairing rules” (section [0018])

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cheung et al. and Dietmaier et al. with the teachings of Skouv et al. so as to employ a modified base into the primers of Cheung et al. and/or Dietmaier et al., such as LNAs for the advantage provided for by these modified monomers which, like their natural counterparts, obey-natural Watson-Crick base pairing rules, while providing, “high thermal stability” when based paired to form a duplex with their complementary base.
	In addition, because Skouv et al. explicitly teach the use of LNA oligomers at the 3’ end of the primers used in a PCR reaction that results in a higher specificity (“high thermal stability of the duplexed formed with LNA oligomers together with 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	Claim 67 is free of prior art as the prior art does not teach for a population of primers as presently claimed, wherein the primers of the population have sequences that are 70% or more comprised of two non-complementary and non-self-complementary nucleotides.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 6, 2021
/YJK/